 

U.S. DISTRICT COURT
UNITED STATES DISTRICT COURESTERN DISTRICT-W |

EASTERN DISTRICT OF WISCONSIN FLED

 

 

TOS FEB = 5 P2725
UNITED STATES OF AMERICA, 4
Plaintiff, ~
19-
Vv. Case No. 18-CR-
[18 U.S.C. § 875(c), 47 U.S.C. §
223(a)(1)(C)]

MICHAEL J. PROPST,
Green Bay Division
Defendant.

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
On or about June 12, 2018, in the State and Eastern District of Wisconsin and elsewhere,
MICHAEL J. PROPST
did knowingly and willfully transmit in interstate commerce a telephonic communication to
Daycare Center A in the State of Indiana, and the communication contained a threat to injure the

person of another.

In violation of Title 18, United States Code, Section 875(c).

Case 1:19-cr-00020-WCG Filed 02/05/19 Page 1of6 Document 1
 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
On or about June 12, 2018, in the State and Eastern District of Wisconsin and elsewhere,
MICHAEL J. PROPST
did knowingly and willfully transmit in interstate commerce a telephonic communication to
Daycare Center B in the State of Iowa, and the communication contained a threat to injure the

person of another.

In violation of Title 18, United States Code, Section 875(c).

Case 1:19-cr-00020-WCG Filed 02/05/19 Page 2 of6 Document 1
 

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
On or about June 12, 2018, in the State and Eastern District of Wisconsin and elsewhere,
MICHAEL J. PROPST
did knowingly and willfully transmit in interstate commerce a telephonic communication to
Daycare Center C in the State of Indiana, and the communication contained a threat to injure the
person of another.

In violation of Title 18, United States Code, Section 875(c).

Case 1:19-cr-00020-WCG Filed 02/05/19 Page 3 of6 Document 1
 

COUNT FOUR
THE GRAND JURY FURTHER CHARGES THAT:
On or about June 12, 2018, in the State and Eastern District of Wisconsin and elsewhere,
MICHAEL J. PROPST
did utilize an interstate telecommunications device without disclosing his identity and with the
intent to annoy, abuse, threaten, and harass a person at Daycare Center A in the State of Indiana

who received the communication.

In violation of Title 47, United States Code, Section 223(a)(1)(C).

Case 1:19-cr-00020-WCG Filed 02/05/19 Page 4of6 Document 1
 

COUNT FIVE
THE GRAND JURY FURTHER CHARGES THAT:
On or about June 12, 2018, in the State and Eastern District of Wisconsin and elsewhere,
MICHAEL J. PROPST
did utilize an interstate telecommunications device without disclosing his identity and with the
intent to annoy, abuse, threaten, and harass a person at Daycare Center B in the State of lowa

who received the communication.

In violation of Title 47, United States Code, Section 223(a)(1)(C).

Case 1:19-cr-00020-WCG Filed 02/05/19 Page 5of6 Document 1
 

COUNT SIX
THE GRAND JURY FURTHER CHARGES THAT:
On or about June 12, 2018, in the State and Eastern District of Wisconsin and elsewhere,
MICHAEL J. PROPST
did utilize an interstate telecommunications device without disclosing his identity and with the
intent to annoy, abuse, threaten, and harass a person at Daycare Center C in the State of Indiana
who received the communication.

In violation of Title 47, United States Code, Section 223(a)(1)(C).

A TRUE BILL:

-

Dated: _ as /h

   

MATTHEW D. KRUEGER
United States Attorney

Case 1:19-cr-00020-WCG Filed 02/05/19 Page 6of6 Document 1
